DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a final office action in response to communications received 07/06/2022. None of the claims have been amended. Claims 1-20 are pending and addressed below.


Response to Arguments
Applicant’s arguments filed 07/06/2022 have been fully considered but they are not persuasive. Applicant argues that (1) the combination of Junghans and Satish does not disclose 1) a required access of an object by unmanaged code in an unmanaged state, 2) Satish does not disclose transforming an object created in a managed state to be accessible in the unmanaged state.

In response to argument (1), Examiner respectfully disagrees. The claim language in “creating…” limitation recites “…an object accessible by the managed code in a managed state of a plurality of states including the managed code and unmanaged state”. This limitation does not recite an object accessible by the unmanaged code in the unmanaged state as the Applicant’s representative argues in the remarks. Junghans discloses both managed and unmanaged states as managed environment and unmanaged environment, respectively, in par. 4, 13. In addition Junghans discloses enforcing object permissions in a three-tiered architecture comprises an enhanced client, a middle tier server, and a database server…a user connects to the system via the enhanced client, which connects to the database server via a middle-tier server…the middle-tier server performs permission checking for accessing objects and provides environments (i.e. managed and unmanaged environments, see par. 4) for executing both managed and unmanaged code… Therefore Examiner maintains that Junghans does discloses this limitation.

In response to argument (2), Examiner respectfully disagrees. Satish discloses unmanaged code is a legacy application embodied within a Portable Executable file…the PE file includes an import address table (IAT) describing the API calls that are made by the unmanaged code…the transformation module alters the unmanaged code…the alterations can include changing the IAT of the unmanaged code’s PE file to call managed code APIs instead of the legacy application, unmanaged APIs (interpreted as unmanaged states) and setting attributes of the PE file to mark it as managed code…see col. 5 line 63-col.6 line 20. Also claim language recites “transforming, responsive to a requirement by the unmanaged code to access the object, the object to be accessible in the unmanaged state”. Nowhere in this last limitation, transforming is referred to the object created in a managed state. Therefore, Examiner maintains that the combination of Junghans and Satish does teach this limitation.


Allowable Subject Matter
Claims 4-5, 11-12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Junghans et al (Pub. No. US 2010/0030845) in view of Satish et al (Pat. No. US 7752242).

As per claims 1, 8, 15, Junghans discloses a method comprising: executing, on one or more processors, an application comprising program instructions that implement managed code and unmanaged code (…see executing both managed and unmanaged code…par. 13); creating, responsive to a request from the managed code, an object accessible by the managed code in a managed state (…the enhanced client sends a request to the middle-tier server, which queries the database server for the user’s permissions and stores the permissions in unmanaged code…in unmanaged code, the middle-tier server extracts the user’s execute permissions and executes a callback function to send the extracted execute permissions to managed code…see par. 13-14). Junghans does not explicitly disclose transforming, responsive to a requirement by the unmanaged code to access the object, the object to be accessible in an unmanaged state. However Satish discloses transforming, responsive to a requirement by the unmanaged code to access the object, the object to be accessible in an unmanaged state (…the transformation module is activated in order to transform specific unmanaged code into a managed assembly…see col.6 lines 39-41). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Satish in Junghans for including the above limitations because one ordinary skill in the art would recognize it would improve the security by the transformation module allowing unmanaged code to execute within the common language runtime managed execution environment, see Satish, col.7 lines 18-23.


As per claims 2, 9, 16, the combination of Junghans and Satish discloses wherein subsequent to the transforming, the object is no longer accessible in the managed state (Satish: see col.6 lines 65-67). The motivation for claims 2, 9, 16 is the same motivation as in claims 1, 8, 15 above.


As per claims 3, 10, 17, the combination of Junghans and Satish discloses wherein accesses by the managed code to the object accessible in the managed state are memory-safe (Junghans: see par. 16, 18…memory is encoded).



As per claims 6, 13, 20, the combination of Junghans and Satish discloses the transforming of the state of the object to the unmanaged state comprising transforming one or more other objects from the managed state to the unmanaged state (Satish: see the wrapper contains a managed code function written in that IL that invokes the unmanaged code…col.5 lines 8-10). The motivation for claims 6, 13, 20 is the same motivation as in claims 1, 8, 15 above.



As per claims 7, 14, the combination of Junghans and Satish discloses wherein the managed code comprises unmanaged program code executed in an emulation environment of a virtual machine (Junghans: see par. 4).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to executing applications containing both managed code and unmanaged code.


Chauhan (Pub. No. US 2020/0104478); “Systems and Methods for Offline Usage of Saas Applications”;
-Teaches the operating system of the client device may be separated into a managed partition and an unmanaged partition…the managed partition may have policies applied to it to secure the applications running on and data stored in the managed partition, see par. 46-47.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499